     Case 4:21-cv-01869 Document 9 Filed on 09/21/21 in TXSD Page 1 of 4
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                     IN THE UNITED STATES DISTRICT COURT                 September 21, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                  Nathan Ochsner, Clerk
                               HOUSTON DIVISION



MARIBETH GALINDO,                          §
                                           §
                     Plaintiff,            §
                                           §
V.                                         §
                                           §         CIVIL ACTION NO. H-21-1869
TIMOTHY G. JACKSON and                     §
ALLSTATE FIRE AND CASUALTY                 §
INSURANCE COMPANY,                         §
                                           §
                     Defendants.           §




                 MEMORANDUM OPINION AND ORDER OF REMAND



     Plaintiff Maribeth Galindo ("Plaintiff") filed this action on

June 1, 2021, against defendants Timothy G. Jackson ("Jackson") and

Allstate     Fire     and      Casualty    Insurance     Company     ("Allstate")

(collectively,        "Defendants")       in   the   125th   District     Court        of

Harris     County,    Texas,     asserting     claims   of   negligence      against

Jackson and underinsured · motorist protection against Allstate. 1

Ross filed a Notice of Removal on June 9, 2021. 2                  Pending before

the court is Plaintiff's Motion to Remand                (Docket Entry No.           4).



     1
      Plaintiff's  Original    Petition   ("Original   Petition"),
Exhibit C to Defendant Allstate's Notice .of Removal ("Notice of
Removal"), Docket Entry No. 1-3, pp. 4-s 1f 9-16. All page numbers
for docket entries in the record refer to the pagination inserted
at the top of the page by the court's electronic filing system,
CM/ECF.
     2
         Notice of Removal, Docket Entry No. 1.
       Case 4:21-cv-01869 Document 9 Filed on 09/21/21 in TXSD Page 2 of 4



For the reasons stated below, Plaintiff's Motion to Remand will be

granted.

        It is undisputed that Allstate is an Illinois corporation and

that Plaintiff and Jackson are both Texas citizens. 3                        Despite the

lack        of    diversity    between     Plaintiff         and   Jackson,      Allstate

nonetheless           removed Plaintiff's        action to      this   court under         28

U.S.C. § 1332. 4          "To properly allege diversity jurisdiction under

§   1332,        the parties need to allege            'complete diversity.'             That

means        'all    persons   on   one   side    of   the    controversy       [must]     be

citizens of different states than all persons on the other side.'"

Midcap Media Finance,           L.L.C.    v.     Pathway Data,     Incorporated,          929

F.3d 310, 313           (5th Cir. 2019)    (quoting McLaughlin v. Mississippi

Power Co., 376 F.3d 344, 353 (5th Cir. 2004)).

        Allstate relies on the "snap removal" provision,                        28 U.S. C.

§ 1441(b) (2),          to argue that removal was proper because the non-

diverse defendant (Jackson) had not yet been served at the time of

removal. 5          Allstate also relies on Texas Brine Company, L.L.C. v.

American Arbitration Association,                 Inc.,      955 F. 3d 482      (5th Cir.

2020) and Mirman Group, LLC v. Michaels Stores Procurement Company,

Inc., Civil Action No. 3:20-CV-1804-D, 2020 WL 5645217 (N.D. Tex.


     See Notice of Removal, Docket Entry No. 1, p. 3 ~~ 11-13;
        3

Plaintiff's Motion to Remand,. Docket Entry No. 4, p. 6 ~ 7 ( stating
that "Plaintiff and Defendant Jackson are both Texas citizens.").
        4
            See Notice of Removal, Docket Entry No. 1, p. 2                 ~   9.
        5
            Response to Remand, Docket Entry No.             s, p. l   ~~   1-2.

                                           -2-
      Case 4:21-cv-01869 Document 9 Filed on 09/21/21 in TXSD Page 3 of 4




Sept. 22, 2020) to support this argument. 6                    Allstate's reliance is

misplaced.      Under 28 U.S.C.           §   1441(b) (2),

       [a] civil action otherwise removable solely on the basis
      of the jurisdiction under [28 U.S.C. § 1332(~)] may not
      be removed if any of the parties in interest properly
      joined and served as defendants is a citizen of the State
      in which such action is brought.

      The question in Brine was whether 28                       U.S.C.     §   144l(b) (2)

prohibits a non-forum defendant from removing a case when a not-

yet-served defendant is a citizen of the forum state.                           Brine, 955

F.3d at 485.      The Fifth Circuit concluded that it does not, id. at

486, but only after recognizing that the rule of the statute "is a

procedural rule and not a jurisdictional one."                          Id. at 485.     The

ruling in Brine depended on the fact that "the district court had

subject-matter jurisdiction because each defendant was diverse from

the plaintiff."        Id.    The same was true in Mirman, 2020 WL 5645217,

at   *2    (concluding       that     §   1441 (b) (2)   did   not   preclude      removal

"because Mirman and Michaels [were] completely diverse citizens").

"[T]he very issue of snap removal presupposes that the citizenship

of the unserved forum defendant matters for determining diversity."

Bingabing v.      Estate of Warren,            Civil Action No.          3:20-cv-0951-B,

2020 WL 3639662,        at *2        (N.D.    Tex.   July 6,    2020)       " [W] he ther a

defendant is served or unserved is irrelevant for jurisdictional

purposes."      Id. at *3.



      6
          Id. at 1-2   ~~    1, 3.

                                              -3-
     Case 4:21-cv-01869 Document 9 Filed on 09/21/21 in TXSD Page 4 of 4




     The court concludes that it lacks subject matter jurisdiction

over this action because Plaintiff and Jackson are both citizens of

Texas.   See 28 U.S.C. § 1332.      Accordingly, Plaintiff's Motion to

Remand (Docket Entry No. 4) is GRANTED, and this case is REMANDED

to the 125th District Court of Harris County, Texas.

     The Clerk will promptly provide a          copy of · this Memorandum

Opinion and Order of Remand to the District Clerk of Harris County,

Texas.

     SIGNED at Houston, Texas, on this 21st day of September, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -4-
